DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 8-9, filed 15 Feb 2022, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of 15 Nov 2021 have been withdrawn in view of the amended claims.
 Applicant’s arguments, see pg. 9-10, filed 15 Feb 2022, with respect to the Claim Interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The Claim Interpretation under 35 U.S.C. 112(f) of 15 Nov 2021 have been withdrawn in view of the amended claims.
Applicant’s arguments, see pg. 10, filed 15 Feb 2022, with respect to the 35 U.S.C. 112(a) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejections of 15 Nov 2021 have been withdrawn in view of the amended claims.
Applicant’s arguments, see pg. 10, filed 15 Feb 2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejections of 15 Nov 2021 have been withdrawn in view of the amended claims.
Applicant’s arguments, see pg. 11, filed 15 Feb 2022, with respect to the 35 U.S.C. 112(d) rejection have been fully considered and are persuasive. The 35 U.S.C. 112(d) rejection of 15 Nov 2021 have been withdrawn in view of the amended claim.
Applicant's arguments, see pg. 11-16, filed 15 Feb 2022, with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. 
Regarding claims 1 and 7, the Applicant argues, see pg. 14-15, that “The Office Action does not identify any teaching in Baumgart that corresponds to the claim 1 recitation of “a post removal two-dimensional projection image.” … Applicant understands that the Office Action intends that “post-removal two-dimensional projection” of claim 1 corresponds to Baumgart’s set of 2D DSA projection images (Fig. 3A and 3b).” However, the Examiner respectfully disagrees. A broadest reasonable interpretation has been given to the limitation “a post-removal two-dimensional projection image derived from one of the three-dimensional images in which an image of the contrast agent is removed” as any two dimensional projection image derived from one of the three dimensional images in which an image of contrast agent is removed, since the claim does not define “post-removal”. As noted in pg. 24 of the Non-Final Office Action of 15 Nov 2021, the Examiner noted Fig. 5-6 and [0044] of Baumgart for disclosing a post-removal projection image in which an image of the contrast agent is removed, where Fig. 6 discloses maximally opacified frame of Fig. 5 subtracted, or removed. Additionally, maximally opacified frame of Fig. 5 is a 2D DRR image ([0043] of Baumgart), which is generated from 4D DSA image volume ([0038] of Baumgart), where 4D DSA is a 3D image plus time dimension ([0036] of Baumgart). Furthermore, the Examiner notes that the claims 1 and 7 recite different limitations. Therefore, the scope of claims 1 and 7 are different. See the 35 U.S.C. 103 rejections below.
Regarding claims 5 and 12, the Applicant argues, see pg. 15, that “Xu, however, fails to cure the deficiencies of Dumont and Baumgart, including the failure of Dumont and Baumgart to disclose or suggest the above-quoted recitations of amended independent claims 1 and 7.” However, the Examiner respectfully disagrees for at least the reasons stated above for claims 1 and 7. See the 35 U.S.C. 103 rejections below.

Status of Claims
Claims 1-15 are currently examination. No claim has been cancelled/added/withdrawn since the Non-Final Office Action of 15 Nov 2021.

Claim Objections
Claim 11 is objected to because of the following informality:  
“for each generated fluoroscopic image ,” should read “for each generated fluoroscopic image”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dumont et al. (US Patent Pub No. 2015/0087972) - hereinafter referred to as Dumont - in view of Baumgart (US Patent Pub No. 2017/0124708).
Regarding claims 1 and 6, Dumont discloses a radiographic imaging apparatus (Fig. 1) comprising:
an irradiator ([0042]: X-ray source) configured to irradiate at least a region-of-interest in a subject with radiation ([0042]-[0043]: X-rays passing through patient);
a detector ([0042]: X-ray detector) configured to detect the radiation which has transmitted through the subject ([0042]-[0043]: X-rays passing through patient are detected);
a display unit (display 28) configured to display a fluoroscopic image including the region-of-interest based on an output of the detector ([0050]: display 28 for outputting visual information from processor 26; Fig. 2 and [0012]: fluoroscopy image with an EKG overlay);
a projection image generation unit ([0027]: processor 26) configured to generate two-dimensional projection images ([0031]: image data used to generate an image, pixels values to be displayed and a sequence of frames of data is acquired, such as acquiring angiography images);
a controller (processor 26) configured to associate one two-dimensional projection image of the generated two-dimensional projection images with the fluoroscopic image ([0092]: As a frame of fluoroscopic data for a new (different) phase is acquired, multiple candidates of modeled locations for that new phase from the multiple cycles are selected from the angiographic sequence); and
a superimposed image generator (processor 26) configured to generate a superimposed image by superimposing the fluoroscopic image and the one two-dimensional projection image associated with the fluoroscopic image (Fig. 10 and [0020]: an example angiograph image and a corresponding example fluoroscopy image with an overlay; [0102] and [0131]: right side of FIG. 10 shows the overlay as a thick or bolded curve graphic (from angiography) added to the fluoroscopic image),
wherein the display unit (display 28) is further configured to display the fluoroscopic image ([0050]: display 28 for outputting visual information from processor 26; Fig. 10 and [0102]: right side is a fluoroscopy image with an overlay created by averaging the candidates from different cycles (in angiography)).
	Dumont does not disclose:
the two-dimensional projection images each derived from three-dimensional images collected at multiple points of time with a contrast agent being administered to at least a part of the region-of-interest; and
the one two-dimensional projection image has the highest degree of similarities between at least a part of a post-removal two-dimensional projection image derived from one of the three-dimensional images in which an image of the contrast agent is removed and at least a part of the fluoroscopic image (claims 1 and 6); and
the three dimensional images are collected at multiple points of time are acquired by CT imaging (claim 6).
	Baumgart, however, discloses:
generating two-dimensional projection images ([0038]-[0039]: generate a series of DRR (digitally reconstructed radiograph) images from 4D DSA (digital subtraction angiography image) image volume … the series of DRR frames is 2D DSA showing the flow of contrast into and out of the vessels of interest over various time points), the two-dimensional projection images each derived from three-dimensional images collected at multiple points of time with a contrast agent being administered to at least a part of the region-of-interest ([0038]-[0039]: 2D DSA or DRR images generated from 4D DSA and shows contrast flow in the same volume at a particular time; [0036]: 4D-DSA is 3D plus time volumetric dataset that includes the time dimension); and 
wherein one two-dimensional projection image of the generated two-dimensional projection images has the highest degree of similarities ([0041]: DRR images and live fluoroscopic image registered into same coordinate frame; [0046]: DRR frames regenerated at fluoroscopic projection angle) between at least a part of a post-removal two-dimensional projection image from one of the three-dimensional images in which an image of the contrast agent is removed and at least a part of the fluoroscopic image (Fig. 5-6: maximally opacified frame from DRR images subtracted from fluoroscopic image; [0044]: maximally opacified frame integrated by subtracting it from live fluoroscopic image) (claims 1 and 6); and
the three-dimensional images collected at the multiple points of time are acquired by CT imaging ([0036]: 4D-DSA is 3D plus time volumetric dataset that includes the time dimension; [0017]: CT imaging data) (claim 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumont’s system of superimposing angiographic and fluoroscopic images to include Baumgart’s method of generating 2D projection images from 3D CT images collected at multiple points of time and associating one projection image to have highest degree of similarities between a post-removal projection image in which an image of contrast agent is removed and the fluoroscopic image. The motivations for the combination would have been to identify “injected contrast flow in the vasculature of the object of interest at a particular three-dimensional location and at a particular time (during angiography)” ([0033] of Baumgart) by generating 2D projection images from 3D images collected at multiple points of time and to “enable(s) the physician to see the catheter or guide wire being advanced through the vessels” ([0044] of Baumgart) by associating one projection image with fluroscopic image to have highest similarities between a post-removal projection image in which an image of contrast agent is removed and the fluoroscopic image. 
Regarding claim 2, Dumont in view of Baumgart discloses all limitations of claim 1, as discussed above, and Baumgart further discloses:
generating the two-dimensional projection images from the three-dimensional images of a subject collected from outside of the radiographic imaging apparatus at the multiple points of time ([0038]-[0039]: 2D DSA or DRR images generated from 4D DSA and show flow of contrast into and out of vessels of interest over various time points; [0036]: 4D-DSA is 3D plus time volumetric dataset that includes the time dimension; [0032]: implemented with the system 101, a different system, or a combination thereof).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumont’s system of superimposing angiographic and fluoroscopic images to include Baumgart’s method of generating 2D projection images from 3D images of a subjected collected from outside at multiple points of time. The motivation for the combination would have been to identify “injected contrast flow in the vasculature of the object of interest at a particular three-dimensional location and at a particular time (during angiography)”, as taught by Baumgart ([0033]), using a different imaging system. 
Regarding claim 3, Dumont in view of Baumgart discloses all limitations of claim 1, as discussed above, and Baumgart further discloses:
generating the two-dimensional projection images from the three-dimensional images so that at least an orientation of a subject in the three-dimensional images matches an orientation of the subject in the fluoroscopic image ([0041]: DRR images and live fluoroscopic image registered into same coordinate frame; [0046]: DRR frames regenerated at fluoroscopic projection angle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumont’s system of superimposing angiographic and fluoroscopic images to include Baumgart’s method of generating 2D projection images from 3D images of a subject collected to match orientation of 3D images and that of fluoroscopic image. The motivation for the combination would have been to identify “injected contrast flow in the vasculature of the object of interest at a particular three-dimensional location and at a particular time (during angiography)” ([0033] of Baumgart) and allow “a visual roadmap of blood vessels for doctors, interventional radiologists, and other users of the angiographic platform” ([0021] of Baumgart). 
Regarding claim 4, Dumont in view of Baumgart discloses all limitations of claim 1, as discussed above, and Dumont discloses:
the region-of-interest includes a region that periodically moves due to a heartbeat or a respiratory beat ([0093]: coronary vessels on fluoroscopy image … because of breathing motion, noise is added to vessels' position).
Regarding claims 7 and 13, Dumont discloses a method of radiographic imaging (Fig. 1), comprising:
irradiating a subject, including a region-of-interest in the subject, with radiation ([0042]-[0043]: X-rays passing through patient; [0044]: fluoroscopy image represents vessel);
detecting radiation that has been transmitted through the subject ([0042]-[0043]: X-rays passing through patient are detected);
based on the detected radiation, generating a fluoroscopic image including the region-of-interest ([0043]-[0044]: Since each pixel or location of the detector represents an accumulation of responses along the path of travel, the fluoroscopy image is a projection image of the region);
generating a set of first two-dimensional projection images ([0031]: image data used to generate an image, pixels values to be displayed and a sequence of frames of data is acquired, such as acquiring angiography images),
selecting one of first two-dimensional projection images (Fig. 10 and [0102]: one angiography image on left side of Fig. 10);
generating a superimposed image by superimposing the fluoroscopic image and the selected first two-dimensional projection image (Fig. 10 and [0020]: an example angiograph image and a corresponding example fluoroscopy image with an overlay; [0102] and [0131]: right side of FIG. 10 shows the overlay as a thick or bolded curve graphic (from angiography) added to the fluoroscopic image); and
displaying the superimposed image (Fig. 10 and [0102]: right side is a fluoroscopy image with an overlay created by averaging the candidates from different cycles (in angiography)).
	Dumont does not disclose:
providing a plurality of three-dimensional images, obtained at different points in time from one another, the plurality of three-dimensional images being of the subject in a state in which a contrast agent was administered to the subject;
for each of the plurality of three-dimensional images, generating a set of two-dimensional projection images, each set of two-dimensional projection images including a first two-dimensional projection image and a corresponding second two-dimensional projection image in which an image of the contrast agent has been removed; and
selecting one first two-dimensional projection image of the first two-dimensional projection images comprises determining that one second two-dimensional projection image of a first set of the sets of two-dimensional projection images has the highest degree of similarities of all of the second two-dimensional projection images with the fluoroscopic image and selecting the first two-dimensional projection image of the first set corresponding to the determined second two-dimensional projection image (claims 7 and 13); and
wherein the plurality of three-dimensional images are obtained from a CT imaging apparatus (claim 13).
	Baumgart, however, discloses:
providing a plurality of three-dimensional images, obtained at different points in time from one another, the plurality of three-dimensional images being of the subject in a state in which a contrast agent was administered to the subject ([0036]: 4D-DSA (digital subtraction angiography image) is 3D plus time volumetric dataset that includes the time dimension; [0038]-[0039]: 2D DRR (digitally reconstructed radiograph) images generated from 4D DSA and shows flow of contrast into and out of the vessels of interest over various time points);
for each of the plurality of three-dimensional images, generating a set of two-dimensional projection images ([0038]-[0039]: generate a series of DRR images from 4D DSA image volume), each set of two-dimensional projection images including a first two-dimensional projection image (Fig. 3c and [0039]: 2D DRR image generated from 4D DSA image volume shown in Figs. 3a-b) and a corresponding second two-dimensional projection image in which an image of the contrast agent has been removed (Fig. 3a-b and [0034]-[0035]: a set of 2D DSA projection images at different times); and
selecting one first two-dimensional projection image of the first two-dimensional projection images (Fig. 5 and [0043]: maximally opacified frame generated from 2D DRR images), wherein the selecting the one first two-dimensional projection image of the first two-dimensional projection images comprises determining that one second two-dimensional projection image of a first set of the sets of two-dimensional projection images has the highest degree of similarities of all of the second two-dimensional projection images with the fluoroscopic image and selecting the first two-dimensional projection image of the first set corresponding to the determined second two-dimensional projection image ([0041]: DRR images and live fluoroscopic image registered into same coordinate frame; [0046]: DRR frames regenerated at fluoroscopic projection angle) (claims 7 and 14); and
wherein the plurality of three-dimensional images are obtained from a CT imaging apparatus ([0036]: 4D-DSA is 3D plus time volumetric dataset that includes the time dimension; [0017]: CT imaging data) (claim 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumont’s method of superimposing angiographic and fluoroscopic images to include Baumgart’s method of generating sets of 2D projection images from 3D CT images collected at multiple points of time and selecting one 2D projection image that has highest degree of similarities with the fluoroscopic image. The motivations for the combination would have been to identify “injected contrast flow in the vasculature of the object of interest at a particular three-dimensional location and at a particular time (during angiography)” ([0033] of Baumgart) by generating sets of 2D projection images from 3D images collected at multiple points of time and to “enable(s) the physician to see the catheter or guide wire being advanced through the vessels” ([0044] of Baumgart) by selecting one 2D projection image that has highest degree of similarities with the fluoroscopic image. 
Regarding claim 8, Dumont in view of Baumgart discloses all limitations of claim 7, as discussed above, and Dumont discloses:
the steps of irradiating a subject, detecting radiation that has been transmitted through the subject, and generating the fluoroscopic image are performed by a first radiographic imaging apparatus (see claim 7), and 
wherein two-dimensional projection images are provided to the first radiographic imaging apparatus from a source external to the first radiographic imaging apparatus ([0042]: fluroscopy system 16 is a separate system from the angiography system 14).
	Dumont does not disclose:
providing the plurality of three-dimensional images.
	Baumgart, however, discloses:
providing a plurality of three-dimensional images, obtained at different points in time from one another, the three-dimensional images being of the subject in a state in which a contrast agent was administered to the subject ([0036]: 4D-DSA (digital subtraction angiography image) is 3D plus time volumetric dataset that includes the time dimension; [0038]-[0039]: 2D DRR (digitally reconstructed radiograph) images generated from 4D DSA and shows flow of contrast into and out of the vessels of interest over various time points).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumont’s method of superimposing angiographic and fluoroscopic images to include Baumgart’s method of providing a plurality of three-dimensional images. The motivation for the combination would have been to identify “injected contrast flow in the vasculature of the object of interest at a particular three-dimensional location and at a particular time (during angiography)”, as taught by Baumgart ([0033]). 
Regarding claim 9, Dumont in view of Baumgart discloses all limitations of claim 7, as discussed above, and Baumgart further discloses:
generating the set of two-dimensional projection images for each of the three-dimensional images comprises, for each three-dimensional image, determining a relationship of an orientation of the subject in the three-dimensional image and an orientation of the subject in the fluoroscopic image ([0041]: DRR images of 4D-DSA and live fluoroscopic image registered into same coordinate frame; [0046]: DRR frames regenerated at fluoroscopic projection angle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumont’s method of superimposing angiographic and fluoroscopic images to include Baumgart’s method of generating 2D projection images from 3D images of a subject by determining a relationship of an orientation of the subject in the three-dimensional image and an orientation of the subject in the fluoroscopic image. The motivation for the combination would have been to identify “injected contrast flow in the vasculature of the object of interest at a particular three-dimensional location and at a particular time (during angiography)” ([0033] of Baumgart) and allow “a visual roadmap of blood vessels for doctors, interventional radiologists, and other users of the angiographic platform” ([0021] of Baumgart). 
Regarding claim 10, Dumont in view of Baumgart discloses all limitations of claim 7, as discussed above, and Dumont discloses:
the region-of-interest includes a region that includes a periodic motion resulting from at least one of a heartbeat or a respiratory beat of the subject ([0093]: coronary vessels on fluoroscopy image … because of breathing motion, noise is added to vessels' position).
Regarding claim 11, Dumont in view of Baumgart discloses all limitations of claim 7, as discussed above, and Dumont discloses:
irradiating a subject, including a region-of-interest in the subject, the region-of-interest including a region that periodically moves due to at least one of a heartbeat and a respiratory beat of the subject ([0042]-[0043]: X-rays passing through patient; [0044]: fluoroscopy image represents vessel; [0093]: coronary vessels on fluoroscopy image … because of breathing motion, noise is added to vessels' position);
generating a series of fluoroscopic images including the region-of-interest ([0043]-[0044]: Since each pixel or location of the detector represents an accumulation of responses along the path of travel, the fluoroscopy image is a projection image of the region and a sequence of fluoroscopy images over multiple (e.g., three or more) heart cycles is acquired); and
for each generated fluoroscopic image, generating the superimposed image and displaying the superimposed image to thereby display a moving image including the series of fluoroscopic images superimposed with corresponding first two-dimensional projection images (Fig. 10 and [0020]: an example angiograph image and a corresponding example fluoroscopy image with an overlay; [0102] and [0131]: right side of FIG. 10 shows the overlay as a thick or bolded curve graphic (from angiography) added to the fluoroscopic image; [0132]: a sequence of fluoroscopy images is generated and overlay is provided in each fluoroscopy image).
Regarding claims 14-15, Dumont in view of Baumgart discloses all limitations of claim 7, as discussed above, and Dumont discloses:
performing CT imaging with a CT apparatus (angiography system 14; [0038]-[0039]: CT angiography) to generate the set of projection images ([0031]: image data used to generate an image, pixels values to be displayed and a sequence of frames of data is acquired, such as acquiring angiography images); and
the steps of irradiating a subject, detecting radiation that has been transmitted through the subject (see claim 7 above), and generating the fluoroscopic image are performed by a first radiographic imaging apparatus that is separate from the CT imaging apparatus ([0042]: fluroscopy system 16 is a separate system from angiography system 14).
	Dumont does not disclose:
performing CT imaging with the CT imaging apparatus to obtain the plurality of three-dimensional images.
	Baumgart, however, discloses:
performing CT imaging with a CT imaging apparatus (imaging device 102) to obtain the plurality of three-dimensional images ([0029]: imaging device 102 is a CT scanner for acquiring image data; [0036]: performing 4D-DSA reconstruction by rotating C-arm system and 4D-DSA is 3D plus time volumetric dataset that includes the time dimension).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumont’s method of superimposing angiographic and fluoroscopic images to include Baumgart’s method of performing CT imaging to obtain a plurality of 3D images. The motivation for the combination would have been to identify “injected contrast flow in the vasculature of the object of interest at a particular three-dimensional location and at a particular time (during angiography)”, as taught by Baumgart ([0033]). 
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dumont and Baumgart, as applied to claims 4 and 7, respectively, above, and further in view of Xu et al. (US PG Pub No. 2010/0061611) - hereinafter referred to as Xu.
Regarding claim 5,  Dumont in view of Baumgart discloses all limitations of claim 4, as discussed above, and Dumont in view of Baumgart does not disclose:
the three-dimensional images include at least one cycle of a periodic motion of the periodically moving region.
	In related art of superimposing angiographic and fluoroscopic images, Xu, however, discloses:
three dimensional images include at least one cycle of a periodic motion of the periodically moving region ([0014]: 3D image data include motion characteristics for coronary arteries across a cardiac cycle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumont’s system of superimposing angiographic and fluoroscopic images to include Xu’s method of collecting three dimensional angiographic images including at least one cycle of a periodic motion of the periodically moving region. The motivation for the combination would have been since “co-registration (between angiographic and fluoroscopic images) is particularly difficult owing to both the cardiac cycle and breathing motion and the fact that during these motions … utilize a reliable registration scheme at the setup of the intervention, an efficient way of updating the registration during the intervention if the patient moves, dynamic compensation for breathing motion, as well as integrated visualization tools for augmented MSTC-fluoroscopy image fusion”, as taught by Xu ([0044]). 
Regarding claim 12, Dumont in view of Baumgart discloses all limitations of claim 7, as discussed above, and Dumont in view of Baumgart does not disclose:
wherein the plurality of three dimensional images respectively represent internal structure of the subject at corresponding different points in time within one cycle of the periodic motion.
	In related art of superimposing angiographic and fluoroscopic images, Xu, however, discloses:
three dimensional images respectively represent internal structure of a subject at corresponding different points in time within one cycle of a periodic motion ([0014]: 3D image data include motion characteristics for coronary arteries across a cardiac cycle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumont’s method of superimposing angiographic and fluoroscopic images to include Xu’s method of collecting three dimensional images that respectively represent internal structure of a subject at corresponding different points in time within one cycle of a periodic motion. The motivation for the combination would have been since “co-registration (between angiographic and fluoroscopic images) is particularly difficult owing to both the cardiac cycle and breathing motion and the fact that during these motions … utilize a reliable registration scheme at the setup of the intervention, an efficient way of updating the registration during the intervention if the patient moves, dynamic compensation for breathing motion, as well as integrated visualization tools for augmented MSTC-fluoroscopy image fusion”, as taught by Xu ([0044]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799